DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/19/2021 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to claims 1-8, 10-18 and 20-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s argument – (page 9-11) Applicant argue the lack of articulation on reason why to combine. Please read the Remarks for further detail. 
Examiner’s response – Examiner has added further detail on the reason to combine. Please see the Office Action below for more detail. 

Applicant’s argument – (pages 10-11) Applicant argues lack of Cho’s teaching and Thomas failure to overcome the deficiencies of Cho. 

Applicant respectfully submits that Thomas fails to overcome the deficiencies of Cho as discussed above at least because Thomas is directed to a system that is directed to minimizing errors in measurement drawings (page 11 third paragraph).
Please read the Remarks for further detail. 
Examiner’s response – Examiner respectfully disagree. Cho teaches hand-drawn sketches, first and second, and then scale these first and second correctly relevant to each other (CHO – 0014, 0068). Cho also teach proper scaling of a first base upon the size of a visualized background or a section of the background designated by the user (CHO – 0026, figure 14 and 0110-0113). The process of scaling correctly relevant to another object (second) and/or to a background (or section of background), is view recognizing the factually anomaly between the scale/dimension between the first and second hand drawn object with further process of correcting the scale between them. 
Thomas assist in the proper scaling with the use of a knowledge-base system (KBS), view as a reference, as a way to verify the drawings and to scale with minimizing errors. The combination of Cho and Thomas provide the teaching of recognizing of factually anomaly between a first and second hand-drawing in order to properly scale one from another, and Thomas provide the KBS as a reference on how much to scale in order to provide a minimizing errors during the scaling. 
An update search where Knodt teaches the new amendment claim language. Please see the Office Action below for more detail. 



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 10-18 and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over CHO (US 2014/0022345) in view of Thomas et al (US 2003/0009315) and Knodt (US 2017/0090730).
Claim 1:
CHO (US 2014/0022345) teaches the following subject matter carry out by a method (figure 18-19):
receiving, at an information handling device, drawing input (figure 2 and 0057-0058 teaches virtual/digital hand-drawn sketch into the digital image processing apparatus 10 to sense the hand-drawn);
identifying, using a processor, at least one object in the drawing input (figure 2 and 0059 further teaches sensed hand-drawn sketch, stored and digital image processing apparatus respectively identify each hand-drawn sketch included in a single digital image);
determining, based on the identifying, whether a factual anomaly exists in the drawing input with respect to the at least one object (figure 5 and 0067 teaches scaling a size of the hand-drawn sketch; 0068 teaches difference between first and second drawings and scale the size of the one drawing to the other, where the difference detected is the factual anomaly that is determined; 0077 teaches further recognize of the hand- drawn object with its visualize color information); and
notifying, responsive to determining that a factual anomaly exists, a user of the factual anomaly (0072-0073 teaches identifying the proper visualization between one object to another with the digital image process apparatus clearly visualized each area to enhance the user’s convenience; figure 7 and 0075-0076 teaches assist in proper visualization by color, text, specific area, corresponding shape).
CHO (US 2014/0022345) teaches all the subject matter above, but not the following which is taught by Thomas et al (US 2003/0009315):
assigning a grade to the drawing input based upon at least one of: a number of existing factual anomalies and a severity of the existing factual anomalies (0004 teaches existing factual such as floor plan, engineering drawing and blueprints; 0013-0015 teaches drawing process utilize a computerized sketch pad and custom CAD to facilitate drawing of each element of a structure to minimized error between real-world structure relationship to Knowledge-Base system (KBS), where KBS validate the drawing; figure 10 and 0092 teaches list of existing factual such as levels, rooms, walls, lines, gates, windows, doors, where system provide assistance to user in verifying the data; figure 12 and 0095-0096 teaches display of image/data accuracy, where existing factual anomalies point out location x,y in 443 and the gap/severity 441-442, both of this define the grade; figure 27 and 0135 teaches total error and ways to minimum total error; figure 35 and 0149 teaches generating error report to display to user, where this report would have detail such as number of error/factual anomalies); and 
and the grade (grade is claimed/defined as number of existing factual anomalies OR severity of existing factual anomalies; above Thomas et al teaching the definition of grade).
CHO and Thomas et al are both in the field of image analysis with system assistance, especially in verification between drawing and knowledge/factual database, such that the combine outcome would be predictable. 
It would have been obvious to one skill in the art at the time of the invention to modify CHO’s processing of visualizing digital image to scale base on size of background (Cho -0026) with Thomas et al listing of existing factual anomalies such would force the system to find a solution in a reasonable period of time as disclose by Thomas et al in 0137.

CHO teaches drawing input above and Thomas et al teach the subject matter above, but not the following which is taught by Knodt (US 2017/0090730):
wherein the determining comprises identifying a context associated with the input, accessing commonsense context data comprising information related to attributes of the at least one object in view of the context, and comparing attributes of the at least one object to the attributes within the commonsense context data (Figure 3 teach 302 retrieve image data (input) of the object of interest and reference object (commonsense context data), 306-314 teach comparing attributes (size, dimension) by overlay measurement marker on object of interest to reference object outputting display between the object of interest and reference object; 0056-0058 teaches the detail of figure 3).
CHO, Thomas et al and Knodt are all in the field of image analysis especially for comparision of drawing (inputs) with reference (factual) such that the combine outcome is predictable. 
It would have been obvious to one skill in the art at the time of the invention to modify CHO’s processing of visualizing digital image to scale base on size of background (Cho -0026) with Knodt for comparing drawing input to reference would provide accurate visual approximation for the user as disclosed by Knodt in 0002.

Claim 2:
CHO further teaches:
wherein the drawing input corresponds to a drawing created by the user (figure 2 and 0057 teaches hand-drawn sketch by user; figure 7 and 0075-0076 teaches more user hand sketches).

Claim 3:
CHO further teaches:
wherein the factual anomaly is associated with at least one anomaly selected from the group consisting of size of the at least one object, color of the at least one object, position of the at least one object, and an effect of the at least (figure 7 and 0075-0076 teaches assist in proper visualization by color, text, specific area, corresponding shape of the associated object).

Claim 4:
CHO further teaches:
comparing an attribute of the at least one object in the drawing input to an attribute of another object in the drawing input (figure 5 and 0067 teaches scaling a size of the hand-drawn sketch and 0068 teaches difference between first and second drawings and scale the size of the one drawing to the other, such difference is view as comparing; figure 7 and 0075-0076 teaches attribute such as color is considered); and
determining, based on the comparison, whether the attribute of the at least one object is factually compatible with the context (0076 teaches where attribute such as color of the sun to be yellow and heart as red is determined).

Claim 5:
CHO further teaches:
wherein the notifying comprises explaining why the factual anomaly exists (figure 7 and 0076 teaches recognized of sketch object and offer proper color; 0078 and figure 7B further teaches virtual guide image as additional information on the hand-drawn sketch and refer to an image to allow user to easily complete sketch. This guide of color and offer of image to help complete sketch show that factual knowledge is predetermined and virtual image processing continuously monitor to correct/notify the user).

Claim 6:
CHO further teaches:
wherein the notifying comprises suggesting an adjustment to an attribute of the at least one object to eliminate the factual anomaly (figure 7 and 0076 teaches suggest color; 0078 teaches provide image to assist with complete the sketch. Both display/notification show guidance/adjustment to user to apply the right color or finish the drawing that is considered factual).

Claim 7:
CHO further teaches:
wherein the notifying comprises presenting a factually correct image that does not comprise the factual anomaly (0078 teaches provide image to assist with complete the hand-drawn sketch. The provide image is factual.).

Claim 8:
CHO further teaches:
wherein the presenting the factually correct image comprises at least one of: removing an object from the drawing input, adding an object to the drawing input, and adjusting an attribute of the at least one object (0013 teaches attribute such as color, brightness, pattern of background are considered from the recognized hand-drawn sketch; figure 7 and 0076 teaches attribute such as color (yellow for sun and red for heart) for adjusting in order to be factual; 0078 teaches provide image to assist the user to sketch the object to be factual).

Claim 9: cancel

Claim 10:
Thomas et al further teaches:
The method of claim [[9]] 1, wherein 
the grade isbased at least in part on drawing capability standard assigned to the user (figure 28 and 0142 teaches operator measuring/drawing capability; figure 29 and 0143 teaches recorded notes and attributes associated with operator/user. The generating notes and attributes are view as the measuring capability of the operator/user).

Claim 11:
CHO (US 2014/0022345) teaches the following subject matter carry out by an apparatus (figure 17):
An apparatus, comprising:
at least one processor (figure 17 part 178 processor); and
a computer readable storage medium having computer readable program code embodied therewith and executable by the at least one processor, the computer (figure 17 part 171 storage unite/storage medium; 0121-0122 teaches different  parts of the apparatus with different storage to carry out the method and for storage of sketches and virtual guide image; 0123 teaches the protocols/program code):
computer readable program code configured to receive drawing input (0125 teaches sensing unit for hand-drawn sketch and maybe convert to digital image; figure 2 and 0057-0058 teaches virtual/digital hand-drawn sketch into the digital image processing apparatus 10 to sense the hand-drawn);
computer readable program code configured to identify at least one object in the drawing input (figure 2 and 0059 further teaches sensed hand-drawn sketch, stored and digital image processing apparatus respectively identify each hand-drawn sketch included in a single digital image);
computer readable program code configured to determine, based on the identifying, whether a factual anomaly exists in the drawing input with respect to the at least one object (figure 5 and 0067 teaches scaling a size of the hand-drawn sketch; 0068 teaches difference between first and second drawings and scale the size of the one drawing to the other, where the difference detected is the factual anomaly that is determined; 0077 teaches further recognize of the hand- drawn object with its visualize color information); and
computer readable program code configured to notify, responsive to determining that a factual anomaly exists, a user of the factual anomaly (0072-0073 teaches identifying the proper visualization between one object to another with the digital image process apparatus clearly visualized each area to enhance the user’s convenience; figure 7 and 0075-0076 teaches assist in proper visualization by color, text, specific area, corresponding shape).

CHO (US 2014/0022345) teaches all the subject matter above, but not the following which is taught by Thomas et al (US 2003/0009315):
computer readable program code configure to assign a grade to the drawing inputbased upon at least one of: a number of existing factual anomalies and a severity of the existing factual anomalies (0004 teaches existing factual such as floor plan, engineering drawing and blueprints; 0013-0015 teaches drawing process utilize a computerized sketch pad and custom CAD to facilitate drawing of each element of a structure to minimized error between real-world structure relationship to Knowledge-Base system (KBS), where KBS validate the drawing; figure 10 and 0092 teaches list of existing factual such as levels, rooms, walls, lines, gates, windows, doors, where system provide assistance to user in verifying the data; figure 12 and 0095-0096 teaches display of image/data accuracy, where existing factual anomalies point out location x,y in 443 and the gap/severity 441-442, both of this define the grade; figure 27 and 0135 teaches total error and ways to minimum total error; figure 35 and 0149 teaches generating error report to display to user, where this report would have detail such as number of error/factual anomalies)
and the grade (grade is define as number of existing factual anomalies OR severity of existing factual anomalies; above Thomas et al teaching the definition of grade).
CHO and Thomas et al are both in the field of image analysis with system assistance, especially in verification between drawing and knowledge/factual database, such that the combine outcome would be predictable. 
It would have been obvious to one skill in the art at the time of the invention to modify CHO’s processing of visualizing digital image to scale base on size of background (Cho -0026) with Thomas et al listing of existing factual anomalies such would force the system to find a solution in a reasonable period of time as disclose by Thomas et al in 0137.

CHO teaches drawing input above and Thomas et al teach the subject matter above, but not the following which is taught by Knodt (US 2017/0090730):
wherein the determining comprises identifying a context associated with the input, accessing commonsense context data comprising information related to attributes of the at least one object in view of the context, and comparing attributes of the at least one object to the attributes within the commonsense context data (Figure 3 teach 302 retrieve image data (input) of the object of interest and reference object (commonsense context data), 306-314 teach comparing attributes by overlay measurement marker on object of interest to reference object outputting display size, dimension between the object of interest and reference object; 0056-0058 teaches the detail of figure 3).

It would have been obvious to one skill in the art at the time of the invention to modify CHO’s processing of visualizing digital image to scale base on size of background (Cho -0026) with Knodt for comparing drawing input to reference would provide accurate visual approximation for the user as disclosed by Knodt in 0002.

Claim 12:
CHO (US 2014/0022345) teaches the following subject matter carry out by a computer program product (0010 teaches carrying out operation steps/programs):
A computer program product, comprising:
a computer readable storage medium having computer readable program code embodied therewith, the computer readable program code executable by a processor and comprising (figure 17 with storage and processor; 0010 teaches the apparatus carrying out the operation steps):
computer readable program code configured to receive drawing input (0125 teaches sensing unit for hand-drawn sketch and maybe convert to digital image; figure 2 and 0057-0058 teaches virtual/digital hand-drawn sketch into the digital image processing apparatus 10 to sense the hand-drawn);
computer readable program code configured to identify at least one object in the drawing input (figure 2 and 0059 further teaches sensed hand-drawn sketch, stored and digital image processing apparatus respectively identify each hand-drawn sketch included in a single digital image);
computer readable program code configured to determine, based on the identifying, whether a factual anomaly exists in the drawing input with respect to the at least one object (figure 5 and 0067 teaches scaling a size of the hand-drawn sketch; 0068 teaches difference between first and second drawings and scale the size of the one drawing to the other, where the difference detected is the factual anomaly that is determined; 0077 teaches further recognize of the hand- drawn object with its visualize color information); and
computer readable program code configured to notify, responsive to determining that a factual anomaly exists, a user of the factual anomaly (0072-0073 teaches identifying the proper visualization between one object to another with the digital image process apparatus clearly visualized each area to enhance the user’s convenience; figure 7 and 0075-0076 teaches assist in proper visualization by color, text, specific area, corresponding shape).
CHO (US 2014/0022345) teaches all the subject matter above, but not the following which is taught by Thomas et al (US 2003/0009315):
computer readable program code configure to assign a grade to the drawing inputbased upon at least one of: a number of existing factual anomalies and a severity of the existing factual anomalies (0004 teaches existing factual such as floor plan, engineering drawing and blueprints; 0013-0015 teaches drawing process utilize a computerized sketch pad and custom CAD to facilitate drawing of each element of a structure to minimized error between real-world structure relationship to Knowledge-Base system (KBS), where KBS validate the drawing; figure 10 and 0092 teaches list of existing factual such as levels, rooms, walls, lines, gates, windows, doors, where system provide assistance to user in verifying the data; figure 12 and 0095-0096 teaches display of image/data accuracy, where existing factual anomalies point out location x,y in 443 and the gap/severity 441-442, both of this define the grade; figure 27 and 0135 teaches total error and ways to minimum total error; figure 35 and 0149 teaches generating error report to display to user, where this report would have detail such as number of error/factual anomalies); and 
and the grade (grade is define as number of existing factual anomalies OR severity of existing factual anomalies; above Thomas et al teaching the definition of grade).
CHO and Thomas et al are both in the field of image analysis with system assistance, especially in verification between drawing and knowledge/factual database, such that the combine outcome would be predictable. 
It would have been obvious to one skill in the art at the time of the invention to modify CHO’s processing of visualizing digital image to scale base on size of background (Cho -0026) with Thomas et al listing of existing factual anomalies such would force the system to find a solution in a reasonable period of time as disclose by Thomas et al in 0137.


wherein the determining comprises identifying a context associated with the input, accessing commonsense context data comprising information related to attributes of the at least one object in view of the context, and comparing attributes of the at least one object to the attributes within the commonsense context data (Figure 3 teach 302 retrieve image data (input) of the object of interest and reference object (commonsense context data), 306-314 teach comparing attributes by overlay measurement marker on object of interest to reference object outputting display size, dimension between the object of interest and reference object; 0056-0058 teaches the detail of figure 3).
CHO, Thomas et al and Knodt are all in the field of image analysis especially for comparision of drawing (inputs) with reference (factual) such that the combine outcome is predictable. 
It would have been obvious to one skill in the art at the time of the invention to modify CHO’s processing of visualizing digital image to scale base on size of background (Cho -0026) with Knodt for comparing drawing input to reference would provide accurate visual approximation for the user as disclosed by Knodt in 0002.

Claim 13:
CHO further teaches:
wherein the factual anomaly is associated with at least one anomaly selected from the group consisting of a size of the at least one object, a color of the at (figure 7 and 0075-0076 teaches assist in proper visualization by color, text, specific area, corresponding shape of the associated object; above address size).

Claim 14:
CHO further teaches:
identifying a context associated with the drawing input (0125 teaches digital image processing apparatus capable of delivering an environment, where the sense of change of display pages of the physical object; 0128 teaches how the context of  is consider by the motion of the user);
comparing an attribute of the at least one object in the drawing input to an attribute of another object in the drawing input (figure 5 and 0067 teaches scaling a size of the hand-drawn sketch and 0068 teaches difference between first and second drawings and scale the size of the one drawing to the other, such difference is view as comparing; figure 7 and 0075-0076 teaches attribute such as color is considered); and
determining, based on the comparison, whether the attribute of the at least one object is factually compatible with the context (0076 teaches where attribute such as color of the sun to be yellow and heart as red is determined).




CHO further teaches:
wherein the notifying comprises explaining why the factual anomaly exists (figure 7 and 0076 teaches recognized of sketch object and offer proper color, where recognized and color is explain factual exists; 0078 and figure 7B further teaches virtual guide image as additional information on the hand-drawn sketch and refer to an image to allow user to easily complete sketch. This guide of color and offer of image to help complete sketch show that factual knowledge is predetermined and virtual image processing continuously monitor to correct/notify the user).

Claim 16:
CHO further teaches:
wherein the notifying comprises suggesting an adjustment to an attribute of the at least one object to eliminate the factual anomaly (figure 7 and 0076 teaches suggest color; 0078 teaches provide image to assist with complete the sketch. Both display/notification show guidance/adjustment to user to apply the right color or finish the drawing that is considered factual).
Claim 17:
CHO further teaches:
wherein the notifying comprises presenting a factually correct image that does not comprise the factual anomaly (0078 teaches provide image to assist with complete the hand-drawn sketch. The provide image is factual).

CHO further teaches:
wherein the presenting the factually correct image comprises at least one of: removing an object from the drawing input, adding an object to the drawing input, and adjusting an attribute of the at least one object (0013 teaches attribute such as color, brightness, pattern of background are considered from the recognized hand-drawn sketch; figure 7 and 0076 teaches attribute such as color (yellow for sun and red for heart) for adjusting in order to be factual; 0078 teaches provide image to assist the user to sketch the object to be factual).

Claim 19: cancel
Claim 20:
CHO (US 2014/0022345) teaches the following subject matter carry out by a method (figure 18-19):
A method:
providing, to a user by means of an information handling device, an instructional prompt to create a drawing, wherein the instructional prompt specifies at least one object to be included in the drawing and at least one attribute associated with the at least one object (0011 teaches virtual guide image that is view as instruction prompt to provide user means of information; 0125 teaches sensing unit/information handling device for hand-drawn sketch and convert to digital image)
receiving, at the information handling device and responsive to the providing, drawing input from the user (0125 teaches sensing unit for hand-drawn sketch and maybe convert to digital image; figure 2 and 0057-0058 teaches virtual/digital hand-drawn sketch into the digital image processing apparatus 10 to sense the hand-drawn);
determining, using a processor, whether a factual anomaly exists in the drawing input, wherein the determining comprises determining whether the drawing input contains the at least one object and whether the at least one object comprises the at least one attribute (figure 2 and 0059 further teaches sensed hand-drawn sketch, stored and digital image processing apparatus respectively identify each hand-drawn sketch included in a single digital image);
automatically adjusting, responsive to determining that a factual anomaly exists, the drawing input to a factually correct drawing (figure 5 and 0067 teaches scaling a size of the hand-drawn sketch; 0068 teaches difference between first and second drawings and scale the size of the one drawing to the other, where the difference detected is the factual anomaly that is determined; 0077 teaches further recognize of the hand- drawn object with its visualize color information); and
presenting the automatically adjusted drawing input to the user (0072-0073 teaches identifying the proper visualization between one object to another with the digital image process apparatus clearly visualized each area to enhance the user’s convenience; figure 7 and 0075-0076 teaches assist in proper visualization by color, text, specific area, corresponding shape).
CHO (US 2014/0022345) teaches all the subject matter above, but not the following which is taught by Thomas et al (US 2003/0009315):
assigning a grade to the drawing input based upon at least one of: a number ofexisting factual anomalies and a severity of the existing factual anomalies (0004 teaches existing factual such as floor plan, engineering drawing and blueprints; 0013-0015 teaches drawing process utilize a computerized sketch pad and custom CAD to facilitate drawing of each element of a structure to minimized error between real-world structure relationship to Knowledge-Base system (KBS), where KBS validate the drawing; figure 10 and 0092 teaches list of existing factual such as levels, rooms, walls, lines, gates, windows, doors, where system provide assistance to user in verifying the data; figure 12 and 0095-0096 teaches display of image/data accuracy, where existing factual anomalies point out location x,y in 443 and the gap/severity 441-442, both of this define the grade; figure 27 and 0135 teaches total error and ways to minimum total error; figure 35 and 0149 teaches generating error report to display to user, where this report would have detail such as number of error/factual anomalies); and 
and the grade (grade is define as number of existing factual anomalies OR severity of existing factual anomalies; above Thomas et al teaching the definition of grade).

It would have been obvious to one skill in the art at the time of the invention to modify CHO’s processing of visualizing digital image to scale base on size of background (Cho -0026) with Thomas et al listing of existing factual anomalies such would force the system to find a solution in a reasonable period of time as disclose by Thomas et al in 0137.
CHO teaches drawing input above and Thomas et al teach the subject matter above, but not the following which is taught by Knodt (US 2017/0090730):
wherein the determining comprises identifying a context associated with the input, accessing commonsense context data comprising information related to attributes of the at least one object in view of the context, and comparing attributes of the at least one object to the attributes within the commonsense context data (Figure 3 teach 302 retrieve image data (input) of the object of interest and reference object (commonsense context data), 306-314 teach comparing attributes by overlay measurement marker on object of interest to reference object outputting display size, dimension between the object of interest and reference object; 0056-0058 teaches the detail of figure 3).
CHO, Thomas et al and Knodt are all in the field of image analysis especially for comparision of drawing (inputs) with reference (factual) such that the combine outcome is predictable. 


Claim 21:
Thomas et al further teaches:
The computer program product of claim 12, wherein the grade is based at least in part on drawing capability standard assigned to the user (figure 28 and 0142 teaches operator measuring/drawing capability; figure 29 and 0143 teaches recorded notes and attributes associated with operator/user. The generating notes and attributes are view as the measuring capability of the operator/user).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSUNG-YIN TSAI whose telephone number is (571)270-1671. The examiner can normally be reached 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on (571) 272-7453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/TSUNG YIN TSAI/Primary Examiner, Art Unit 2656